DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhl et al. (U.S. P.G. Publication No. 2016/0061314 A1; “Kuhl”).
Kuhl discloses:
Regarding claim 12:
 A continuously variable transmission ("CVT") for a vehicle, comprising:
 a drive clutch (202) including a moveable sheave (210) and a stationary sheave (208);
a driven clutch (204) operably coupled to the drive clutch (via belt 206) and including a moveable sheave (214) and a stationary sheave (212); and 
a housing (502) generally surrounding the drive and driven clutches (¶ [0087]) and including an inner cover (304) and an outer cover (306), and the outer cover includes a channel (413; FIG. 11) configured to direct air toward the drive clutch (¶ [0078]), 
the channel being formed as a continually recessed portion of the outer cover extending around a perimeter of the outer cover (¶ [[0073], “The shape of cover 306 results in recycled air 366 (see in FIG. 11),” the term “recycle” indicating a continuous component to the air flow; FIG. 11 depicts the “recycled” air flow 366, indicated by arrows, as continually flowing around an inner perimeter of the outer cover, the “recycled” air flow 366 indicates the inherent presence of a continual air guide/channel i.e. a “continually recessed portion” within the outer cover because it is the very means by which the air is recycled; air 366 would not be able to be “recycled” within the outer cover without some type of continually recessed portion formed therein; FIG. 10 depicts the continual air guide/channel i.e. “continually recessed portion” extending along portions 380, 392, 420, 412, and 354; FIG. A and B below are annotated views of FIG. 9-10 that show how air would flow along the “continually recessed portion” of the outer cover in a manner consistent with FIG. 11).

    PNG
    media_image1.png
    646
    1000
    media_image1.png
    Greyscale

FIGURE A


    PNG
    media_image2.png
    599
    832
    media_image2.png
    Greyscale

FIGURE B
Regarding claim 13:
 The CVT of claim 12, wherein the channel is configured to direct towards the stationary sheave of the drive clutch at a position within the inner cover (see movement toward drive clutch i.e. stationary sheave of the drive clutch at 366 in FIG. 11; ¶ [0073]).
Regarding claim 14:
The CVT of claim 13, wherein the inner cover includes a diverter member (400) positioned adjacent the stationary sheave of the drive clutch and configured to direct air from the channel toward the stationary sheave of the drive clutch (see movement toward drive clutch i.e. stationary sheave of the drive clutch at 366 in FIG. 11; ¶ [0073]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stocks (U.S. P.G. Publication No. 2017/0268655 A1; “Stocks”) in view of Kuhl (U.S. P.G. Publication No. 2016/0061314 A1; “Kuhl”).
Stocks discloses:
Regarding claim 8:
 A continuously variable transmission ("CVT") for a vehicle, comprising:
 a drive clutch (74) including a moveable sheave (126) and a stationary sheave (122);
a driven clutch (78) operably coupled to the drive clutch (via belt 206) and including a moveable sheave and a stationary sheave (FIG. 2 illustrates clutch 78 having sheaves axially surrounding belt 82, one sheave is rotationally movable and the other is axially stationary); and 
a housing (70) generally surrounding the drive and driven clutches (depicted in FIG. 4 as an exploded view) and including a single air inlet (162) and a single air outlet (166), and 
the housing being configured to flow air from a position adjacent the stationary sheave of the driven clutch to a position adjacent the stationary sheave of the drive clutch (FIG. 9A depicts air circulation indicated by arrows that extend from the driven clutch to the drive clutch). 
However, Stocks does not expressly disclose the single air inlet and the single air outlet being positioned on a driven clutch side of the housing, the single air inlet configured to allow airflow axially toward the driven clutch.
Kuhl teaches a single air inlet (520; FIG. 20) and a single air outlet (532; FIG. 20) being positioned on a driven clutch (204) side of a housing (FIG. 20-21 illustrate inlet 520 and outlet 532 as being located on the driven clutch side i.e. near opening 516 in FIG. 21), the single air inlet configured to allow airflow axially toward the driven clutch (FIG. 24 depicts air flow 540C traveling in a lateral direction i.e. along the rotation axis of driven clutch 212 as indicating by the arrow at 540C, thereby allowing airflow axially toward the driven clutch 204) to configure the housing to direct ambient/cool air toward both the driven clutch as well as the driving clutch so as to effect heat removal from both clutches (¶ [0087]- [0088]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stocks such that the single air inlet and the single air outlet being positioned on a driven clutch side of the housing, the single air inlet configured to allow airflow axially toward the driven clutch, as taught by Kuhl, to configure the housing to direct ambient/cool air toward both the driven clutch as well as the driving clutch so as to effect heat removal from both clutches.
Stocks as modified above further teaches the following:
Regarding claim 9:
The CVT of claim 8, wherein the housing includes an inner cover (86) having the single air outlet (at 166; FIG. 4) and an outer cover (90) having the single air inlet (at 162; FIG. 4) and removably coupled to the inner cover (via fasteners, see in FIG. 2), and the outer cover includes a first channel positioned adjacent the stationary sheave of the driven clutch (clearance between the driven clutch and inner surface of the housing, through which air circulates as evidenced by the arrows in FIG. 9A) and configured to flow air into a second channel positioned adjacent the stationary sheave of the drive clutch (clearance between the drive clutch and inner surface of the housing, through which air circulates as evidenced by the arrows in FIG. 9A), and the second channel is included within the inner cover (clearance between the drive clutch and inner surface of the inner cover portion and/or the plate 94 of the housing; see FIG. 8)
Regarding claim 10:
The CVT of claim 9, further comprising a diverter plate (at 94 in FIG. 5) positioned within the housing (FIG. 5 depicts the diverter plate at 94 as being disposed within the housing 70 i.e. adjacent the walls at 86), and the second channel is defined by the diverter plate and the inner cover (clearance between the plate 94 and inner cover, e.g. see bottom of diverter plate 94 in FIG. 5).
Regarding claim 11:
The CVT of claim 9, wherein the housing includes a third channel (clearance between the bottom portion of the driven clutch and the bottom inner surface of the housing) configured to receive air adjacent the drive clutch and direct the air from adjacent the drive clutch towards the driven clutch (see bottom arrows in FIG. 9A that extend from the drive clutch to the driven clutch).
Regarding claim 16:
The CVT of claim 8, wherein the single air inlet is operable to flow air into the housing along a rotational axis of the driven clutch (FIG. 24 depicts air flow 540C traveling in a lateral direction i.e. along the rotation axis of driven clutch 212 as indicating by the arrow at 540C).
Regarding claim 20:
The CVT of claim 8, wherein the inlet is positioned adjacent the driven clutch (FIG. 20-21 and 24 illustrate inlet 520 being located on the driven clutch side i.e. near opening 516 in FIG. 21) and within a profile defined by a diameter of the driven clutch (FIG. 24 depicts airflow 540C within the outer diameter of the driven clutch 204, thereby indicating that at least a portion of the inlet is positioned within a profile defined by the outer diameter of the driven clutch).
Allowable Subject Matter
Claims 1-7, 15, and 17-19 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant’s amendments to the claims filed 5/4/2022 have been fully considered and have required a new ground of rejection is made in view of Stocks and Kuhl , as described supra.  Applicant’s remaining arguments have been fully considered but are not deemed as persuasive.
Applicant argues that Kuhl does not disclose a channel being formed as a continually recessed portion of the outer cover because the channel by which the air flows “is not recessed” but rather “tapers outward such that at least a portion of the floor is essentially flush with the outer perimeter of the outer cover” Remarks at 7.  Applicant further points to a “Convergence of floor with perimeter” on the left-hand portion of the cover as seen in FIG. 10 as evidence to support this argument. Remarks at 8.  In response and as an initial matter, it is unclear as to how the floor i.e. an inner perimeter of the cover can be “flush” with an outer perimeter of the cover considering that they face opposite radial directions.  Furthermore, FIG. C below shows a closer view of the tapered portion of the inner perimeter of the cover:

    PNG
    media_image3.png
    570
    743
    media_image3.png
    Greyscale

FIGURE C
Figure C merely depicts a smooth transition region between the “floor” i.e. a lower portion of the inner perimeter of the cover and an upper portion of the inner perimeter of the cover.  Nowhere does it disclose or suggest any discontinuous portions in this transition region.  At best, the curvature lines that are illustrated at the smooth transition region would indicate, if anything, differences in radius of curvature of the inner wall that would allow for unencumbered airflow.  Paragraph [0073] in Kuhl recites that “[t]he shape of cover 306 results in recycled air 366 (see in FIG. 11),” the term “recycle” indicating a continuous component to the air flow. FIG. 11 depicts the “recycled” air flow 366, indicated by arrows, as continually flowing around an inner perimeter of the outer cover.  The “recycled” air flow 366 indicates the inherent presence of a continual air guide/channel i.e. a “continually recessed portion” within the outer cover because it is the very means by which the air is recycled. Air 366 would not be able to be “recycled” within the outer cover without some type of continually recessed portion formed therein and may be encumbered by a discontinuous structure. FIG. 10 depicts the continual air guide/channel i.e. “continually recessed portion” extending along portions 380, 392, 420, 412, and 354 (see also FIG. A and B above which are annotated views of FIG. 9-10 that show how air would flow along the “continually recessed portion” of the outer cover in a manner consistent with FIG. 11).  As such, Applicant’s argument is not deemed as persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656